Opinion issued March 8, 2022




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-21-00574-CV
                           ———————————
               RAINER VON FALKENHORST III, Appellant
                                       V.
 ARTHUR KWOK, ERIKA LYNNSEY KWOK, QAI ASSET, INC., RUSH
GREEN ASSET, LP, REGAL REALTY INTERNATIONAL, LP, ERIKA J.
  THOMAS, JOHN P. BOLEN, AND MALCOM D. GIBSON, Appellees


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2021-18661


                         MEMORANDUM OPINION

      Appellant, Rainer Von Falkenhorst III, has filed a notice of appeal of the

trial court’s orders granting summary judgment in favor of appellees, Arthur Kwok

(“Arthur”), Erika Lynnsey Kwok (“Erika”), Qai Asset, Inc., Rush Green Asset, LP,
Regal Reality International, LP, Erika J. Thomas, John P. Bolen, and Malcom D.

Gibson (collectively, “appellees”), in Falkenhorst’s suit against appellees and

certain other defendants for trespass to try title and a declaratory judgment.

Thomas has filed a motion to dismiss the appeal for lack of jurisdiction, asserting

that that the trial court’s summary-judgment orders are interlocutory and not

appealable.

      We dismiss the appeal for lack of jurisdiction.1

      In his fifth amended petition, Falkenhorst brought claims against appellees,

as well as Metropolitan Escrow Title, LLC and Michael Lee Fuqua, for trespass to

try title and a declaratory judgment. Appellees answered2 and moved for summary

judgment on Falkenhorst’s trespass-to-try-title and declaratory-judgment claims,

asserting that they were entitled to judgment as a matter of law.3 Metropolitan

Escrow Title, LLC and Fuqua did not move for summary judgment on

Falkenhorst’s claims against them.




1
      The Clerk of this Court notified Falkenhorst of our intention to dismiss his appeal
      for lack of jurisdiction. See TEX. R. APP. P. 42.3(a). Falkenhorst did not respond
      to our notice or to Thomas’s motion to dismiss.
2
      Multiple answers were filed in the trial court.
3
      Arthur, Erika, Qai Asset, Inc., Rush Green Asset, LP, Regal Reality International,
      LP, and Thomas filed a motion for summary judgment on Falkenhorst’s claims
      against them. Bolen and Gibson filed a separate summary-judgment motion on
      Falkenhorst’s claims against them.

                                            2
      After Falkenhorst responded to appellees’ summary-judgment motions, the

trial court granted appellees summary judgment on Falkenhorst’s claims against

them.4 Falkenhorst’s claims against Metropolitan Escrow Title, LLC and Fuqua

remain pending in the trial court.

      “[C]ourts always have jurisdiction to determine their own jurisdiction.”

Heckman v. Williamson Cty., 369 S.W.3d 137, 146 n.14 (Tex. 2012) (internal

quotations omitted); see also Royal Indep. Sch. Dist. v. Ragsdale, 273 S.W.3d 759,

763 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (jurisdiction fundamental in

nature and cannot be ignored). Whether we have jurisdiction is a question of law,

which we review de novo. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d

835, 840 (Tex. 2007). If this case is an appeal over which we have no jurisdiction,

the appeal must be dismissed. Ragsdale, 273 S.W.3d at 763.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).              An appellate court has

jurisdiction to consider an appeal from an interlocutory order only if a statute

explicitly authorizes an interlocutory appeal. CMH Homes v. Perez, 340 S.W.3d

444, 447–48 (Tex. 2011); Lehman, 39 S.W.3d at 195; see, e.g., TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014 (authorizing appeals from certain interlocutory orders).

A judgment issued without a conventional trial is final for appeal only if it:

4
      The trial court signed two orders granting appellees summary judgment.

                                          3
(1) actually disposes of all claims and parties then before the trial court, regardless

of its language, or (2) states with “unmistakable clarity” that it is a final judgment

as to all claims and all parties. Lehmann, 39 S.W.3d at 192–93, 200, 204–05.

        In her motion to dismiss, Thomas argues that the trial court’s

summary-judgment orders are not final appealable orders because the orders “do

not dispose of all claims and all parties” and Falkenhorst’s claims against

Metropolitan Escrow Title, LLC and Fuqua remain pending in the trial court.

        The trial court’s summary-judgment orders do not constitute a final

judgment disposing of all pending issues and parties in the case. See Lehmann, 39

S.W.3d at 192–93, 205; see also V.I.P. Royal Palace, LLC v. Hobby Event Ctr.

LLC, No. 01-18-00621-CV, 2020 WL 3579563, at *4 (Tex. App.—Houston [1st

Dist.] July 2, 2020, no pet.) (mem. op.) (“Because the trial court’s . . . order does

not actually dispose of all claims and all parties, it is interlocutory and not

final . . . .”).   Further, the trial court’s orders do not state with “unmistakable

clarity” that they constitute a final judgment as to all claims and all parties. See

Lehmann, 39 S.W.3d at 192–93, 200, 205 (“There must be some . . . clear

indication that the trial court intended the order to completely dispose of the entire

case.”).

        An order that does not actually dispose of all claims and all parties before

the trial court and does not state with unmistakable clarity that it is a final


                                            4
judgment as to all claims and all parties must be classified for purposes of appeal

as an unappealable interlocutory order.           See V.I.P. Royal Palace, 2020 WL

3579563, at *6.       And without affirmative statutory authority to hear an

interlocutory appeal, this Court lacks jurisdiction. See id. Because we hold that

the trial court’s summary-judgment orders do not constitute a final judgment and

are not appealable, we lack jurisdiction over the appeal.         See id.; see also

Bonsmara Nat. Beef Co., LLC v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d

385, 387 (Tex. 2020) (“[O]ur rule has long been that a party against whom an

interlocutory [order] has been rendered will have his right of appeal when . . . the

same is merged in a final judgment disposing of the whole case.” (second and third

alterations in original) (quotations omitted)).

      Accordingly, we grant Thomas’s motion to dismiss and dismiss the appeal

for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                           5